STOKER, Judge.
For the reasons assigned in the consolidated case of Dumond v. Louisiana Department of Transportation and Development, 558 So.2d 1374 (La.App. 3d Cir.1990), the judgment of the trial court in favor of plaintiffs and against DOTD is reversed and set aside. The judgment in favor of DHHR and against DOTD is reversed and set aside. Those portions of the judgment dismissing plaintiffs’ claims against defendant, Southern Security Insurance Company, and setting expert witness fees are hereby affirmed. That portion of the judgment casting DOTD for costs of the proceeding below is reversed. Costs of the proceeding below and on appeal are assessed equally to the plaintiffs.
REVERSED IN PART; AFFIRMED IN PART.